Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims reads on transitory embodiments and thus include a signal per se.  It is noted that the claimed term ‘computer readable storage device’ is not defined or limited in the instant specification to non-transitory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2013343223) in view of Mizunuma (US 2020119760)
Regarding claims 1, 8 and 15, Martin teaches a communication device (Fig.3, UE 20) comprising:
a first housing (Fig.3, housing of UE 20; [0095]);
a communication subsystem (Fig. 3; TX20D and RX 20E and antenna 20F) comprising:
one or more receivers (Fig. 3; RX 20E) that support over-the-air (OTA) downlink communication in a first radio frequency (RF) band and at least one second RF band from one or more nodes;
and an antenna subsystem having more than one antenna component comprising a first antenna component (Fig. 3 antennas 20F) attached to the first housing (Fig. 3; [0096] "The UE 20 includes.. communicating means such as a transmitter TX 200 and a receiver RX 20E for bidirectional wireless communications with the base station 22 via one or more antennas 20F”) and the communication subsystem having a degraded reception performance in the first RF band (([0033] "the UE is seeking coverage (when serving cell signal strength and/or quality is below a threshold”; [0066] “low signal strength and/or quality from the serving cell”) 
a memory (Fig. 3; MEM 20B) containing a band-scan priority list of RF bands (Fig. 3; [0096]”stored in the MEM 20B at reference number 20G is the prioritized neighbor cell list and the rule or rules for selecting the set from it for taking measurements according to the above detailed embodiments and examples”)
a controller (data processor (DP) 20A) communicatively coupled to the housing sensor, the communication subsystem, and the memory (Fig. 3, [0096] "The UE 20 includes processing means such as at least one data processor (DP) 20A, storing means such as at least one computer-readable memory (MEM) 208 storing at least one computer program (PROG) 20C')), and which:
determines that the communication device is in a marginal coverage area for receiving the first RF band from the one or more nodes ([0033] "the UE is seeking coverage (when serving cell signal strength and/or quality is below a threshold)");
in response to the at least one housing being in the first position while the communication device is in the marginal coverage area for receiving the first RF band, prioritizes connection to the one or more nodes to communicate with the communication device via a second RF band from among the at least one second RF band based on the band-scan priority list ([0033] "while the UE is seeking coverage (when serving cell signal strength and/or quality is below a threshold) will operate to exclude higher priority list entries and return a set of entries to measure that is biased to the lower priority neighbor cell frequency layers, to better assure an alternate cell is available to maintain coverage")
However, Martin does not explicitly teach,
“at least one second housing that is movable relative to the first housing between a first position and a second position; a housing sensor that detects a current position of the at least one second housing relative to the first housing; a second antenna component attached to the at least one second housing, while the at least one second housing is in the first position;(a band-scan priority list of RF bands .. ), that is based at least in part on the relative position of the first and the at least one second housing; and determines, based on the housing sensor, that the at least one second housing is in the first position;”

In an analogous art, Mizunuma discloses a communication device made of a first housing (Fig. 2A; housing of smart phone 1) and at least one a second housing ("smartphone case 2") ([0056]: "A smartphone case 2..is to be removably attached to a smartphone 1 and includes the millimeter-wave band communication antennas 3 that transmit and receive millimeter-wave band signals. In the present embodiment, the smartphone 1 includes the components of the communication system 1000 in FIG. 1, except for the millimeter-wave band communication antennas 3"), 
that is moveable relative to the first housing in order to define a first position and a second position ([0074]: "folded state of the smartphone case 2' and "smartphone case 2 unfolded'. 
a housing sensor (see reference sign 13 in the drawings) that detects a current position of the at least one second housing relative to the first housing ([0073]: "sensor that can sense the folded state of the smartphone case 2") 
Mizunuma teaches how to solve the technical problem on paragraph [0074] "When the sensor 13 senses the folded state of the smartphone case 2, the smartphone 1 causes the communication circuit 100 for 5G to stop carrying out the millimeter-wave band communication while letting the communication circuits 200, 300, 400, 500, and 600 keep carrying out communication. Thus, the smartphone 1 carries out the millimeter-wave band communication when the need to do so arises, that is, only while the user keeps the smartphone case 2 unfolded. This leads to a reduction in power consumption and to extended battery life". 
In other words, when the second housing is in the first position (i.e., in the terms of Martin, when the smartphone case is folded), the millimeter-band communication is stopped, which necessarily discloses that the communication device comprises "a memory containing a band-scan priority list of RF bands, that is based at least in part on the relative position of the first and the at least one second housing" and "prioritizes connection to the one or more nodes to communicate with the communication device via a second RF band from among the at least one second RF band since all other technology types, except the 5G millimeter one, are prioritized. 
Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date of the invention to apply Mizunuma’s teaching of “power saving method by stopping communication of one antenna and keeping communication circuits on based on sensing the housing’s position” to the disclosure of Martin’s prioritized measurements and to thereby arrive at the claimed subject-matter.  The addition of Mizunuma’s teaching would result in power saving.

Regarding claims 2, 9 and 16, Martin and Mizunuma teach the communication device of claim 1, wherein the at least one second housing comprises a selected one of: (i) a flip housing that is pivotally connected to the first housing; (ii) a slide tray slidably connected to the first housing; and (iii) a modular housing releasably engaged to the first housing (Mizunuma [0056] "A smartphone case 2 according to the present disclosure is to be removably attached to a smartphone 1).

Regarding claims 3, 10 and 17, Martin and Mizunuma teach the communication device 1, wherein the controller prioritizes connection to the one or more nodes to communicate with the communication device via the second RF band and not the first RF band by withholding transmission of first measurement data for the first RF band and transmitting second measurement data for the second RF band (Mizunuma [0074]"When the sensor 13 senses the folded state of the smartphone case 2, the smartphone 1 causes the communication circuit 100 for 5G to stop carrying out the millimeter-wave band communication while letting the communication circuits 200, 300, 400, 500, and 600 keep carrying out communication.” Thus, Mizunuma discloses the millimeter-wave band being stopped hence D2 necessarily discloses withholding measurements of said first band; consequently, only measurement of other bands are taken/reported hence mobility is avoided towards the cells supporting the millimeter-wave band.)



Regarding claims 7 and 14, Martin and Mizunuma teach the communication device of claim 1, wherein the controller:
in response to determining that the communication device is not connected to the one or more nodes: identifies, based on the housing sensor, a current position of the at least one second housing; identifies a particular node of the one or more nodes that has priority based on the current position; scans for the particular node; and requests service from the particular node (Mizunuma [0074] "When the sensor 13 senses the folded state of the smartphone case 2, the smartphone 1 causes the communication circuit 100 for 5G to stop carrying out the millimeter-wave band communication while letting the communication circuits 200, 300, 400, 500, and 600 keep carrying out communication.)

Claim(s) 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2013343223) in view of Mizunuma (US 2020119760) further in view of Bertachhi (US 5903840)
Regarding claims 4, 11 and 18, Martin and Mizunuma teach the communication device of claim 1, wherein the controller: reprioritizing connection to the one or more nodes in response to detecting a change from the first position to the second position; and reprioritizing connection to the one or more nodes in response to detecting a change from the second position to the first position (Mizunuma [0074]"When the sensor 13 senses the folded state of the smartphone case 2, the smartphone 1 causes the communication circuit 100 for 5G to stop carrying out the millimeter-wave band communication while letting the communication circuits 200, 300, 400, 500, and 600 keep carrying out communication.”)
However, Mizunuma does not teach wait for a time period.  In an analogous art, Bertachhi teaches wait for a time period (step 37 timeout period Fig.3B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Mizunuma’s teaching of prioritized connections to also include Bertachhi’s teaching of waiting a time period in order to avoid the ping-pong effect and achieved a more successful efficient connection.


Regarding claims 6, 13 and 20, Martin and Mizunuma teach the communication device of claim 1, wherein, to prioritize connection to the one or more nodes to communicate with the communication device via the second RF band and not the first RF band, the controller: identifies that the communication subsystem is connected to a serving cell of the one or more nodes; identifies that a neighbor cell of the one or more nodes communicates via the first RF band (Mizunuma [0074] "When the sensor 13 senses the folded state of the smartphone case 2, the smartphone 1 causes the communication circuit 100 for 5G to stop carrying out the millimeter-wave band communication while letting the communication circuits 200, 300, 400, 500, and 600 keep carrying out communication.);
However, Mizunuma does not teach “withholds measurement data for the neighbor cell to avoid a handoff to the neighbor cell”.  In an analogous art, Bertachhi teaches “withholds measurement data for the neighbor cell to avoid a handoff to the neighbor cell” (step 37 timeout period Fig.3B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Mizunuma’s teaching of prioritized connections to also include Bertachhi’s teaching of waiting a time period in order to avoid the ping-pong effect and achieved a more successful efficient connection.


Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646